DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 2/23/2022 in which claims 1-7, 9, 11-14, and 16-23 are presented for examination.

Allowable Subject Matter
Claims 1-7, 9, 11-14, and 16-23 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Arguments within Remarks presented on 2/23/2022 have been fully considered and are persuasive.  Especially considering the synchronization process and how the management system warns the user before synchronization takes effect, the claims are allowable.  It wouldn’t have been obvious to combine the prior art of record to reach these limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mercer et al. US 20090164534 A1 teaches in paragraph, [0045] – By detecting the changes made to the parent directory, the intersection module 340 also detects the newly created (or moved or deleted) subdirectory and newly added (or moved or deleted) files.
Augustine et al. US 20080270481 A1 teaches item management with data sharing and synchronization (Title).
33085118-557243(P970US1)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

March 11, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152